DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 recites “the elongate first desk” in line 11.  Correction is suggested to “the elongate first deck”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (US 5,688,099).
Consider claim 1.  Fischer teaches a split-tilt deck trailer, comprising:  a frame (16); an elongate tilt deck (60) tiltably engaged with the frame; an elongate stationary deck (70) engaged with the frame, wherein the elongate tilt deck is constructed and arranged to pivot relative to the elongate stationary 
Consider claim 2.  Fischer teaches a stationary front deck (28B).
Consider claim 3.  Fischer teaches a ramp (at 61) disposed at a distal end of the elongate tilt deck.
Consider claim 5.  Fischer teaches that the locking mechanism comprises a handle (handle of 87A), a safety pin (shaft of 87A), and a latch (85A and 86A).
Consider claim 6.  Fischer teaches that in the transport position the elongate tilt deck is in a substantially horizontal position (see fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 5,688,099) in view of Robertson (US 9,656,588 B2).
Consider claims 15 and 20.  Fischer teaches a split-deck trailer comprising:  a frame (16) comprising a contact surface (surface of 26); a tilt deck (60) operatively engaged with the frame via a tilting mechanism (26, 62A, and 87A), the tilting mechanism comprising:  a pivot point (at 62A) and a locking mechanism (87A) disposed on an outside edge (85A) of the frame; a stationary deck (70); wherein the tilt deck is configured to transition between a substantially horizontal locked position (87A engaged; fig. 1) and a tilted position (87A disengaged; fig. 4) via the tilting mechanism, and wherein when in the tilted position a first side of the tilt deck is in contact with the contact surface (see fig. 4 and column 3, lines 34-38).
Fischer does not explicitly teach a cushioned cylinder and a hydraulic system.  Robertson teaches a cushioned cylinder (140) in operational communication with a tilt deck (22), and the cushioned cylinder is in further operational communication with a hydraulic system (see column 6, lines 4-5).  It would have been obvious to a person having ordinary skill in the art to modify Fischer’s trailer with a cushioned cylinder and hydraulic system as taught by Robertson in order to provide powered actuation of the tilt deck when the tilt deck cannot be actuated by movement of the load—for example, when loading or unloading a disabled vehicle.
Consider claim 16.  Fischer teaches that the stationary deck is substantially adjacent to and parallel with the tilt deck when the tilt deck is in the locked position (see fig. 1).
Consider claim 17.  Fischer teaches that the locking mechanism further comprises a handle (handle of 87A), a safety pin (shaft of 87A), and a latch (85A and 86A).
Consider claim 19.  Fischer teaches that the tilt deck further comprises a first loading surface (63-65) and the stationary deck further comprises a second loading surface (74), wherein the first loading surface is wider than the second loading surface (see fig. 1).
Allowable Subject Matter
Claims 8-14 and 21 are allowable.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 filed on 10/28/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach a tilt deck which is in contact with a contact surface at a distal end of the frame.  This argument is not persuasive.  Fischer teaches that the tilt deck is in contact with rear cross member 26 of frame 16 in column 3, lines 34-38 and also shown at 62A/26 to 
Applicant’s arguments with respect to claim 8 filed on 10/28/2021 have been fully considered and are persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652